Citation Nr: 1506572	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-00 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1976 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now rests with the RO in Roanoke, Virginia.

This matter was previously before the Board in September 2012, when it was remanded for additional development.  Unfortunately, the Board finds there was not substantial compliance with the prior directives and another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's September 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.  In the September 2012 remand, the Board directed that the Veteran be provided proper notice in accordance with the Veterans Claims Assistance Act for the Veteran's TDIU claim, that the claim be fully developed, and then readjudicated and returned to the Board.  

A review of the record reveals that the AOJ did not fully develop the claim prior to returning it to the Board.  Specifically, the Board finds that there are outstanding VA treatment records.  A December 2012 VA treatment record, obtained on remand, notes that the Veteran received inpatient VA treatment from July 29, 2012 to August 8, 2012, September 29, 2012 to October 5, 2012, and November 13, 2012 to November 17, 2012.  The Veteran's inpatient treatment records have not been obtained.  Accordingly, the Board finds that there has not been substantial compliance with the September 2012 remand directives.

The Board notes that a December 2012 VA treatment record indicated that the Veteran was considering retiring from his job.  Accordingly, on remand, the AOJ should contact the Veteran and provided him the opportunity to provide updated information regarding his employment status.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records, to include all VA inpatient and outpatient records from September 2008 to present.  All attempts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and ask him to provide information regarding his current employment status.  If he is currently unemployed, or reports that he was unemployed at any time during the appeal period, the Veteran should be asked to provide an authorization from his prior employer concerning the reasons the employment relationship ended.

All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  If the Veteran reports that he was unemployed at any time during the appeal period, provide the Veteran a VA examination by a vocational specialist to ascertain and evaluate whether his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including low back pain secondary to injury, herniated intervertebral discs at L-4-5 and L5-S1, right sciatica, and persistent viral hepatic infection, type B) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should detail the functional effects the Veteran's service-connected disabilities would have on his ability to perform physical and sedentary tasks.

A complete rationale should be given for any opinion provided.

4.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

5.  Finally, readjudicate the issue on appeal.  If any benefit is not granted in full, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to response.  Thereafter, return the matter to the Board if warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




